            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     WESTERN DIVISION


LITTLE ROCK SCHOOL DISTRICT, et al.                     PLAINTIFFS

                        No. 4:82-cv-866-DPM

PULASKI COUNTY SPECIAL SCHOOL
DISTRICT, JACKSONVILLE/NORTH
PULASKI SCHOOL DISTRICT, et al.                        DEFENDANTS

EMILY McCLENDON, TAMARA EACKLES,
VALERIE STALLINGS, TIFFANY ELLIS,
and LINDA MORGAN                                     INTERVEN ORS

                               ORDER
     Having received no objections, the Court approves Ms. Powell's
invoice for September 2019, NQ 5527, and authorizes payment. The
Court attaches Ms. Powell's bill for October 2019.     The Court will
authorize payment if there are no objections after seven calendar days.
NQ 5034. The Court thanks Ms. Powell for discounting her fees for the

status reports.
     So Ordered.


                                D.P. Marshall Jr.
                                United States District Judge
November 5, 2019                                                    15401 Chenal Pkwy
                                                                    Apt 2301
                                                                    Little Rock, AR 72211

The Honorable D. Price Marshall, Jr.
Chief Judge, United States District Court
Eastern District of Arkansas
600 West Capitol, Room D258
Little Rock, AR 72201-3325

Re: Fees for October 2019

Your Honor,

Per your order of November 3, 2016, I am submitting my request for reimbursement for my
activities related to the PCSSD's and JNPSD's implementation of the areas of Plan 2000 that
remain under Court supervision. As noted in my letter of October 1, 2019, I am discounting my
rates for the preparation of the court ordered status reports. An asterisk at the beginning of an
entry denotes fees that have been divided between the two districts. Fees for PCSSD total
$2950.00. The total for JNPSD is $3550.00. The total reimbursement request is $6500.00.

PCSSD
October 3 - Meeting: Implementing Restorative Justice Program - 2 hours ($600)
October 13 - Visit Center ofinnovation (ALE) - 1 hour ($300)
October 14 - Meeting with Director of Pupil Services - 1 hour ($300)
October 15 - Develop/Prepare status report (Discipline) - 5 hours - **($1300)
*October 25 - Monthly Status Meeting ($150)
October 30 - Meeting-Achievement - 1 hour ($300)
PCSSD TOT AL $2950.00
**Reflects discount

JNPSD
October 22 - Meeting with Director of Federal Programs/Student Services - 3 hours ($900)
October 24,25,29 - Develop/Prepare status report (Discipline) - 9 hours - **($2500)
*October 25 - Monthly Status Meeting - ($150)
JNPSD TOTAL $3550.00
**Reflects discount

Please contact me if you have any questions or concerns related to this report.


~'i-'N-
Margie L. P o w e l ~
Court Expert
